—Appeal from a decision of the Workers’ Compensation Board, filed August 12, 1977, which disallowed a claim for compensation under the Workers’ Compensation Law. Claimant’s deceased husband was employed as a buyer-expediter for a large development and construction project covering approximately 1,500 acres. Over 90% of his time was spent on this job site. On July 24, 1974, at his employer’s request, the decedent attended a company sponsored cocktail party at one of the recreation centers on the job site and immediately thereafter attended a gathering of coworkers at the home of one of the vice-presidents, also located on company property some 500 yards from the recreation center. It was on his way home from there that the decedent met his death in an automobile accident, and the issue before us on this appeal is whether his death arose out of and in the course of his employment. The board, in reversing the referee’s determination, found claimant’s decedent to be an inside worker whose risks of travel to and from work were not incidents of employment, and we agree (Matter of Neff v Tek Bearing Co., 64 AD2d 740). Decision affirmed without costs. Mahoney, P. J., Greenblott, Kane and Mikoll, JJ., concur; Main, J., not taking part.